—Order insofar as it denies the cross petition to validate the signature of A. Joyce Cerame reversed and matter remitted to Special Term, Monroe County, for further proceedings in accordance with memorandum: The only issue for our determination on this appeal is whether the Board of Elections properly invalidated the signature of "A. Joyce Cerame” residing at 216 Heritage Drive, Town of Greece, on the Independent nominating petition of Harold Miltsch as an Independent candidate for Monroe County Legislature, Seventh District. The voter registration books contain the name "Ann J. Cerame” residing at 216 Heritage Drive, Town of Greece. The basis for the action of the Board of Elections in invalidating the signature and Special Term’s confirmation does not appear in this record. The matter is remitted for appropriate proof on the issue of whether "the identity of the signer as a registered voter can readily be established by reference to the signature on the petition and that of a person whose name appears in the registration poll ledgers.” (Election Law, § 6-134, subd 7; Matter of Ficks v Sullivan, 185 Mise 649, 650; see Matter of Rauch v Cohen, 268 App Div 879.) Inasmuch as the court’s determination on remittal as to the validity of the Cerame signature will determine the validity of the nominating petition, the court is directed to reconsider its decision in this regard in the light of its determination as to the Cerame signature. All concur, except Dillon, P. J., and Schnepp, J., who dissent and vote to affirm the order in the following memorandum.